Title: To George Washington from Thomas Richardson, 10 July 1784
From: Richardson, Thomas
To: Washington, George



Sir
George Town [Md.] July 10th 1784

Your favs. of 29th June & 5th Instant came to hand on Monday last the first covering 150 Dollars the other 120 in Bank Bills for the use of Colo. Biddle of which have advis’d him & passd the money to your Credit, have also sent him a Copy of that part of yours of 5th which relates to the Mattrasses—have put one of your Advertizements up in this Town, sent one to the Court House, one to Bladensbg & inclosd three to Mr Geo. Murdock in Frederick Town desiring him to put one up there & forward the other to Carlisle & Lancaster. I am with the Greatest regard Your very hble Servt

Tho. Richardson

